UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011. Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-50275 BCB Bancorp, Inc. (Exact name of registrant as specified in its charter) New Jersey 26-0065262 (State or other jurisdiction of incorporation or organization) (IRS Employer I.D. No.) 104-110 Avenue C Bayonne, New Jersey (Address of principal executive offices) (Zip Code) (201) 823-0700 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. ýYeso No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and larger accelerated filer” in Rule 12b-2 of the Exchange Act. LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer o SmallerReportingCompany ý Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).oYesýNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).ýYesoNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 1, 2011, BCB Bancorp, Inc., had 9,263,032 shares of common stock, no par value, outstanding. BCB BANCORP INC. AND SUBSIDIARIES INDEX Page PARTI. CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Statements of Financial Condition as of June 30, 2011 and December 31, 2010 (unaudited) 1 Consolidated Statements of Income for the three and six months ended June 30, 2011 and June 30, 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and June 30, 2010 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4T. Controls and Procedures 33 PART II. OTHER INFORMATION 34 Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. Removed and Reserved 34 Item5. Other Information 34 Item6. Exhibits 34 Index PART I. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Financial Condition (In Thousands, Except Share and Per Share Data, Unaudited) June 30, December31, ASSETS Cash and amounts due from depository institutions $ $ Interest-earning deposits Total Cash and Cash equivalents Securities available for sale Securities held to maturity, fair value $221,719 and $166,785; respectively Loans held for sale Loans receivable, net of allowance for loan losses of $8,716 and $8,417; respectively Premises and equipment Property held for sale Federal Home Loan Bank of New York stock Interest receivable Real estate owned Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Long-term debt Other Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred stock; $0.01 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, stated value $0.064; 20,000,000 shares authorized, 10,170,411 and 10,144,830 shares respectively, issued; 9,278,642 shares and 9,383,695 shares, respectively, outstanding Additional paid-in capital Treasury stock, at cost, 891,769 and 761,135 shares, respectively ) Retained Earnings Accumulated other comprehensive income, net of taxes 5 Total Stockholders’ equity Total Liabilities and Stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 1 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Income (In Thousands, except for per share amounts, Unaudited) ThreeMonthsEnded June30, Six Months Ended June30, Interest income: Loans $ Investments, taxable Investment, non-taxable 13 - 25 - Other interest-earning assets 18 21 46 40 Total interest income Interest expense: Deposits: Demand Savings and club Certificates of deposit Borrowed money Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Fees and service charges Gain on sales of loans originated for sale 56 Loss on sale of real estate owned ) - ) - Gain on sale of securities 18 - 18 - Other 22 8 17 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy expense of premises Equipment Professional Fees 61 Director Fees Regulatory Assessments Advertising 71 Merger related expenses Other Total non-interest expense Income before income tax provision Income tax provision Net Income $ 2 Index Net Income per common share Basic: $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 3 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders’ Equity (In Thousands, except share and per share data, Unaudited) CommonStock Additional Paid-InCapital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income Total Beginning Balance at December 31, 2010 $ $ $ ) $ $ 5 $ Exercise of Stock Options (25,581 shares) 1 — — — Treasury Stock Purchases (130,634 shares) — — ) — — ) Cash dividends ($0.24 per share) declared — — — ) — ) Net income for the six months ended June 30, 2011 — Unrealized gain on securities available for sale, net of deferred income tax of $(86) — Total Comprehensive income — Ending Balance at June 30, 2011 $ $ $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 Index BCB BANCORP INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In Thousands, Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation of premises and equipment Amortization and accretion, net Provision for loan losses Deferred income tax benefit ) ) Loans originated for sale ) ) Proceeds from sale of loans originated for sale Gain on sale of loans originated for sale ) ) Loss on sales of real estate owned - Gain on sales of securities held to maturity ) - (Increase) decrease in interest receivable ) Decrease (increase) in other assets ) (Decrease) in accrued interest payable ) ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Redemption of Federal Home Loan Bank of New York stock 45 12 Proceeds from calls of securities held to maturity Purchases of securities held to maturity ) ) Proceeds from repayments on securities held to maturity Proceeds from sales of securities held to maturity - Proceeds from sales of participation interest in loans - Proceeds from sales of real estate owned Purchases of loans ) - Net decrease in loans receivable Improvements to other real estate owned (5 ) ) Additions to premises and equipment ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Net (Decrease) increase in deposits ) Purchases of treasury stock ) ) Cash dividend paid ) ) Exercise of stock options 31 Net cash (used in) provided by financing activities ) Net (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents-beginning Cash and cash equivalents-ending $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Income taxes $ 54 $ Interest $ $ Non-cash items: Transfer of loans to other real estate owned $ $ Loans to facilitate sale of other real estate owned $ $ - Reclassification of loans originated for sale to held to maturity $ $ See accompanying notes to consolidated financial statements. 5 Index BCB Bancorp Inc. and Subsidiaries Notes to Unaudited Consolidated Financial Statements Note 1 – Basis of Presentation The accompanying unaudited consolidated financial statements include the accounts of BCB Bancorp, Inc. (the “Company”) and the Company’s wholly owned subsidiaries, BCB Community Bank (the “Bank”), BCB Holding Company Investment Company, and Pamrapo Service Corporation. The Company’s business is conducted principally through the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Regulation S-X and, therefore, do not necessarily include all information that would be included in audited financial statements. The information furnished reflects all adjustments that are, in the opinion of management, necessary for a fair presentation of consolidated financial condition and results of operations. All such adjustments are of a normal recurring nature. The results of operations for the three and six months ended June30, 2011 are not necessarily indicative of the results to be expected for the fiscal year ending December31, 2011 or any other future interim period. The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reported periods. Actual results could differ from these estimates. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the year ended December31, 2010, which are included in the Company’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission. In preparing these consolidated financial statements, BCB Bancorp, Inc., evaluated the events and transactions that occurred between June30, 2011, and the date these consolidated financial statements were issued. Note 2 – Acquisition Allegiance Community Bank On April 5, 2011, BCB Bancorp, Inc. (the Company), its wholly owned New Jersey Bank subsidiary, BCB Community Bank and Allegiance Community Bank (“Allegiance”), headquartered in South Orange, New Jersey, jointly announced the signing of an agreement and plan of merger, dated as of April 4, 2011 (the “merger agreement”) pursuant to which Allegiance will merge with and into BCB Community Bank. At December 31, 2010, Allegiance had total assets of approximately $121.3 million, including $84.2 million in loans, and deposits of approximately $100.1 million in two branches in South Orange and Woodbridge, New Jersey. Under the terms of the merger agreement, each outstanding share of Allegiance common stock will be converted into the right to receive 0.35 shares of common stock of the Company, subject to adjustment as disclosed in the merger agreement. The merger is expected to close sometime in the second half of 2011, pending regulatory approvals, approval of the merger agreement by shareholders of Allegiance and the satisfaction of other customary closing conditions. 6 Index Note 3 – Pension and Other Postretirement Plans The Company acquired, through the merger with Pamrapo Bancorp, Inc., a non-contributory defined benefit pension plan covering all eligible employees of Pamrapo Savings Bank. Effective January 1, 2010, the defined benefit pension plan (“Pension Plan”), was frozen by Pamrapo Savings Bank. All benefits for eligible participants accrued in the “Pension Plan” to the freeze date have been retained. Accordingly, no employees are permitted to commence participation in the Pension Plan and future salary increases and future years of credited service are not considered when computing an employee’s benefits under the Pension Plan. The Pension Plan is funded in conformity with the funding requirements of applicable government regulations. The Company also acquired through the merger with Pamrapo Bancorp, Inc. a supplemental executive retirement plan (“SERP”) in which certain former employees of Pamrapo Savings Bank are covered. A SERP is an unfunded non-qualified deferred retirement plan. Participants who retire at the age of 65 ( the “Normal Retirement Age”), are entitled to an annual retirement benefit equal to 75% of compensation reduced by their retirement plan annual benefits. Participants retiring before the Normal Retirement Age receive the same benefits reduced by a percentage based on years of service to the Company and the number of years prior to the Normal Retirement Age that participants retire. Periodic pension and SERP cost, which is recorded as part of salaries and employee benefits expense in our Consolidated Statements of Income, is comprised of the following, (In Thousands): Threemonthsended June 30 Six Months ended June 30 Pension plan: Interest cost $ $
